                                         Case 4:20-cv-05640-YGR Document 613 Filed 05/09/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                                  12                   Plaintiff,                           TRIAL ORDER NO. 3 RE: BENCH TRIAL
Northern District of California




                                                                                            WEEK 1 PARTY SEALING REQUESTS
 United States District Court




                                  13             vs.

                                  14     APPLE INC.,
                                  15                   Defendant.

                                  16     AND RELATED COUNTERCLAIM
                                  17

                                  18          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  19          The Court is in receipt of plaintiff Epic Games, Inc.’s and defendant Apple Inc’s

                                  20   documents from the first week of the bench trial for which they are requesting sealing. Trial

                                  21   records enjoy a “strong presumption in favor of access” that can only be overcome by “compelling

                                  22   reasons supported by specific factual findings that outweigh the general history of access and the

                                  23   public policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-

                                  24   79 (9th Cir. 2006). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  25   disclosure and justify sealing court records exist when such ‘court files might have become a

                                  26   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                  27   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                  28   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).
                                         Case 4:20-cv-05640-YGR Document 613 Filed 05/09/21 Page 2 of 4




                                   1          Epic Games’ request to seal ten documents (DX-2455, DX-3399, DX-3472, DX-3756,

                                   2   DX-3818, DX-3955, DX-3993, PX-2456, PX-2463, PX-2469) is GRANTED with the following

                                   3   exceptions below:

                                   4         DX-3472

                                   5              o Section 1.1: “Samsung IAP” and its definition shall be unredacted. The remainder

                                   6                 of the proposed redactions in this section is sealed.

                                   7              o Section 8 Title: the title shall be unredacted.

                                   8              o Section 8.1: The first sentence shall be unredacted (ending with “or Samsung Pay

                                   9                 in the Territory”). The remainder of this section is sealed.

                                  10         DX-3818

                                  11              o As Epic Games’ own counsel already inadvertently disclosed on the record on May

                                  12                 4, 2021 the name of the developer/publisher for which this email pertains,1 the
Northern District of California
 United States District Court




                                  13                 name of this developer/publisher (Paradox) shall be unredacted. Thus:

                                  14                          the subject lines on 3818.1 containing the name Paradox shall be

                                  15                           unredacted;

                                  16                          the name references to Paradox on 3818.2 and 3818.3 shall be unredacted;

                                  17                           and

                                  18                          the name references to Paradox shall also be unredacted on 3818.4 until and

                                  19                           including the “Studio: Paradox” proposed redaction. The remaining

                                  20                           references to Paradox after “Studio: Paradox” on this page and the next

                                  21                           page are otherwise appropriately sealed.

                                  22          Apple’s request to seal six documents (DX-4178, PX-59, PX-201, PX-314, PX-413, and

                                  23   PX-414) is GRANTED with the following exceptions below:

                                  24         DX-4178

                                  25              o 4178.03, 4178.05: title of slide shall be unredacted.

                                  26

                                  27          1
                                               See, e.g,, https://twitter.com/thedextriarchy/status/1389615512385200132 (“The
                                  28   document apparently concerns the terms of Epic’s deal with Paradox.”).

                                                                                         2
                                       Case 4:20-cv-05640-YGR Document 613 Filed 05/09/21 Page 3 of 4




                                   1         o 4178.06: title of slide shall be unredacted. The notes shall further be unredacted

                                   2               except for the specific references to percentages, and monetary amounts, which are

                                   3               appropriately sealed at this time.

                                   4         o 4178.07, 4178.08: these pages shall be entirely unredacted.

                                   5         o 4178.09: this page shall be unredacted except that the gross amount and “YoY”

                                   6               figures in the slide shall be sealed. The notes section referencing the gross amount

                                   7               in the last sentence shall also be sealed.

                                   8         o 4178.12: this page shall be unredacted except that the gross amount and “YoY”

                                   9               figures in the slide shall be sealed. The amounts referenced in the notes section

                                  10               shall also be sealed.

                                  11         o 4178.38: title of slide shall be unredacted.

                                  12         o 4178.59, 4178.60: title of the slide shall be unredacted.
Northern District of California
 United States District Court




                                  13      PX-59

                                  14         o 59.02: the slide shall be unredacted.

                                  15         o 59.07: the title of the slide shall be unredacted. The first sentence in the notes

                                  16               section shall also be unredacted.

                                  17         o 59.09, 59.10, 59.15, 59.16: title of slides shall be unredacted.

                                  18         o 59.17, 59.18: slide shall be unredacted.

                                  19         o 59.20, 59.21: title of slides shall be unredacted.

                                  20         o 59.22: title of the slide shall be unredacted. First and fourth paragraphs in the notes

                                  21               section shall be unredacted. First sentence in the third paragraph in the notes

                                  22               section shall also be unredacted.

                                  23         o 59.23: slide shall be unredacted.

                                  24         o 59.35-59.41, 59.43, 59.47, 59.55, 59.60, 59.61, 59.67, 59.77-59.79, 59.81, 59.84,

                                  25               59.86-59.88, 59.90, 59.92-59.94, 59.96-59.98, 59.100-101: title of slides shall be

                                  26               unredacted.

                                  27         o 59.103: slide shall be unredacted.

                                  28         o 59.104-59.114, 59.116-59.117: title of slides shall be unredacted.
                                                                                        3
                                         Case 4:20-cv-05640-YGR Document 613 Filed 05/09/21 Page 4 of 4




                                   1             o 59.118: slide shall be unredacted.

                                   2             o 59.119-59.128: title of slides shall be unredacted.

                                   3             o 59.135, 59.137, 59.138: slides shall be unredacted.

                                   4             o 59.140: title shall be unredacted.

                                   5             o 59.142, 59.145: slide shall be unredacted.

                                   6             o 59.147-59.148: title of slides shall be unredacted.

                                   7             o 59.154: slide shall be unredacted.

                                   8             o 59.155-59.157: title of slides shall be unredacted.

                                   9             o 59.161: slide shall be unredacted.

                                  10             o 59.163: the page shall be entirely unredacted except that the gross amount and

                                  11                “YoY” figures shall be sealed in the slide. The percentage amounts referenced in

                                  12                the notes section shall also be sealed.
Northern District of California
 United States District Court




                                  13             o 59.164: title of slide shall be unredacted.

                                  14             o 59.165: the slide shall be unredacted, except that the gross amount and “YoY”

                                  15                figures shall be sealed. The first sentence in the notes section shall be unredacted.

                                  16             o 59.168: slide shall be unredacted, except that the download amount and “YoY”

                                  17                figures shall be sealed.

                                  18             o 59.171-59.172: title of slides shall be unredacted.

                                  19         PX-314

                                  20             o The Court has determined that the withholding of the entirety of this document is

                                  21                not appropriate at this time. Apple shall resend this document to Chambers with

                                  22                proposed redactions within forty-eight (48) hours of the posting of this Order.

                                  23                Apple is urged to consider the above redactions in determining what information

                                  24                the Court is and is not sealing when submitting proposed redactions.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 9, 2021

                                  27

                                  28
                                                                                        4
